(Slip Opinion)              OCTOBER TERM, 2010                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

GLOBAL-TECH APPLIANCES, INC., ET AL. v. SEB S. A.

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                THE FEDERAL CIRCUIT

      No. 10–6. Argued February 23, 2011—Decided May 31, 2011
After respondent SEB invented an innovative deep fryer, obtained a
  U. S. patent for its design, and began selling its fryer in this country,
  Sunbeam Products, Inc., asked petitioner Pentalpha Enterprises,
  Ltd., a Hong Kong home appliance maker and wholly owned subsidi
  ary of petitioner Global-Tech Appliances, Inc., to supply Sunbeam
  with deep fryers meeting certain specifications. Pentalpha purchased
  an SEB fryer that was made for sale in a foreign market and thus
  lacked U. S. patent markings, copied all but the fryer’s cosmetic fea
  tures, and retained an attorney to conduct a right-to-use study with
  out telling him it had copied directly from SEB’s design. Failing to
  locate SEB’s patent, the attorney issued an opinion letter stating that
  Pentalpha’s deep fryer did not infringe any of the patents that he had
  found. Pentalpha then started selling its fryers to Sunbeam, which
  resold them in this country under its own trademarks at a price that
  undercut SEB’s.
     SEB then sued Sunbeam for patent infringement. Though Sun
  beam notified Pentalpha of the lawsuit, Pentalpha went on to sell its
  fryers to other companies, which resold them in the U. S. market un
  der their respective trademarks. After settling the Sunbeam lawsuit,
  SEB sued Pentalpha, asserting, as relevant here, that it had contra
  vened 35 U. S. C. §271(b) by actively inducing Sunbeam and the
  other purchasers of Pentalpha fryers to sell or offer to sell them in
  violation of SEB’s patent rights. The jury found for SEB on the in
  duced infringement theory, and the District Court entered judgment
  for SEB. Affirming, the Federal Circuit stated that induced in
  fringement under §271(b) requires a showing that the alleged in
  fringer knew or should have known that his actions would induce ac
  tual infringements; declared that this showing includes proof that the
2           GLOBAL-TECH APPLIANCES, INC. v. SEB S. A.

                                  Syllabus

    alleged infringer knew of the patent; held that, although there was
    no direct evidence that Pentalpha knew of SEB’s patent before it re
    ceived notice of the Sunbeam suit, there was adequate proof that it
    deliberately disregarded a known risk that SEB had a protective pat
    ent; and said that such disregard is not different from, but a form of,
    actual knowledge.
Held:
    1. Induced infringement under §271(b) requires knowledge that the
 induced acts constitute patent infringement. Pp. 3–10.
       (a) Section 271(b)’s text—“[w]hoever actively induces infringe
 ment of a patent shall be liable as an infringer”—is ambiguous as to
 the intent needed to impose liability. In referring to a party that “in
 duces infringement,” the provision may require merely that the in
 ducer must lead another to engage in conduct that happens to
 amount to infringement. On the other hand, the reference to a party
 that “induces infringement” may also be read to mean that the in
 ducer must persuade another to engage in conduct that the inducer
 knows is infringement. Pp. 4–5.
       (b) Like §271(b)’s language, the pre-1952 case law is susceptible
 to conflicting interpretations. However, Aro Mfg. Co. v. Convertible
 Top Replacement Co., 377 U. S. 476 (Aro II), resolves the question at
 issue. Pp. 5–8.
       (c) Induced infringement was not considered a separate theory of
 indirect liability in the pre-1952 case law, but was treated as evi
 dence of “contributory infringement,” i.e., the aiding and abetting of
 direct infringement by another party. When Congress enacted §271,
 it separated the contributory infringement concept into two catego
 ries: induced infringement, covered by §271(b), and sale of a compo
 nent of a patented invention, covered by §271(c). In the badly frac
 tured Aro II decision, a majority concluded that a violator of §271(c)
 must know “that the combination for which his component was espe
 cially designed was both patented and infringing.” 377 U. S., at 488.
 That conclusion, now a fixture in the law, compels this same knowl
 edge for liability under §271(b), given that the two provisions have a
 common origin and create the same difficult interpretive choice. Pp.
 8–10.
    2. Deliberate indifference to a known risk that a patent exists does
 not satisfy the knowledge required by §271(b). Nevertheless, the
 Federal Circuit’s judgment must be affirmed because the evidence in
 this case was plainly sufficient to support a finding of Pentalpha’s
 knowledge under the doctrine of willful blindness. Pp. 10–16.
       (a) The doctrine of willful blindness is well established in crimi
 nal law. Many criminal statutes require proof that a defendant acted
 knowingly or willfully, and courts applying the doctrine have held
                     Cite as: 563 U. S. ____ (2011)                     3

                                Syllabus

  that defendants cannot escape the reach of these statutes by deliber
  ately shielding themselves from clear evidence of critical facts that
  are strongly suggested by the circumstances. The traditional ration
  ale for the doctrine is that defendants who behave in this manner are
  just as culpable as those who have actual knowledge. This Court en
  dorsed a concept similar to willful blindness over a century ago in
  Spurr v. United States, 174 U. S. 728, 735, and every Federal Court
  of Appeals but one has fully embraced willful blindness. Given the
  doctrine's long history and wide acceptance in the Federal Judiciary,
  there is no reason why the doctrine should not apply in civil lawsuits
  for induced patent infringement under §271(b). Pp. 10–13.
       (b) Although the Courts of Appeals articulate the doctrine of will
  ful blindness in slightly different ways, all agree on two basic re
  quirements. First, the defendant must subjectively believe that there
  is a high probability that a fact exists. Second, the defendant must
  take deliberate actions to avoid learning of that fact. These require
  ments give willful blindness an appropriately limited scope that sur
  passes recklessness and negligence. Pp. 13–14.
       (c) Although the Federal Circuit’s test departs from the proper
  willful blindness standard in important respects, the evidence when
  viewed in the light most favorable to the verdict for SEB was suffi
  cient under the correct standard. Pentalpha believed that SEB’s
  fryer embodied advanced technology that would be valuable in the
  U. S. market as evidenced by its decision to copy all but the fryer’s
  cosmetic features. Also revealing is Pentalpha’s decision to copy an
  overseas model of SEB’s fryer, aware that it would not bear U. S.
  patent markings. Even more telling is Pentalpha’s decision not to in
  form its attorney that the product to be evaluated was simply a
  knockoff of SEB’s fryer. Taken together, the evidence was more than
  sufficient for a jury to find that Pentalpha subjectively believed there
  was a high probability that SEB’s fryer was patented and took delib
  erate steps to avoid knowing that fact, and that it therefore willfully
  blinded itself to the infringing nature of Sunbeam’s sales. Pp. 14–16.
594 F. 3d 1360, affirmed.

   ALITO, J., delivered the opinion of the Court, in which ROBERTS, C. J.,
and SCALIA, THOMAS, GINSBURG, BREYER, SOTOMAYOR, and KAGAN, JJ.,
joined. KENNEDY, J., filed a dissenting opinion.
                       Cite as: 563 U. S. ____ (2011)                              1

                            Opinion of the Court

    NOTICE: This opinion is subject to formal revision before publication in the
    preliminary print of the United States Reports. Readers are requested to
    notify the Reporter of Decisions, Supreme Court of the United States, Wash­
    ington, D. C. 20543, of any typographical or other formal errors, in order
    that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                  _________________

                                    No. 10–6
                                  _________________


      GLOBAL-TECH APPLIANCES, INC., ET AL.,

           PETITIONERS v. SEB S. A. 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

           APPEALS FOR THE FEDERAL CIRCUIT

                                [May 31, 2011] 


   JUSTICE ALITO delivered the opinion of the Court.
   We consider whether a party who “actively induces in­
fringement of a patent” under 35 U. S. C. §271(b) must know
that the induced acts constitute patent infringement.
                              I
  This case concerns a patent for an innovative deep fryer
designed by respondent SEB S. A., a French maker of
home appliances. In the late 1980’s, SEB invented a “cool­
touch” deep fryer, that is, a deep fryer for home use with
external surfaces that remain cool during the frying proc­
ess. The cool-touch deep fryer consisted of a metal frying
pot surrounded by a plastic outer housing. Attached to the
housing was a ring that suspended the metal pot and
insulated the housing from heat by separating it from the
pot, creating air space between the two components. SEB
obtained a U. S. patent for its design in 1991, and some­
time later, SEB started manufacturing the cool-touch fryer
and selling it in this country under its well-known “T-Fal”
brand. Superior to other products in the American market
at the time, SEB’s fryer was a commercial success.
2             GLOBAL-TECH APPLIANCES, INC. v. SEB S. A.

                              Opinion of the Court

   In 1997, Sunbeam Products, Inc., a U. S. competitor of
SEB, asked petitioner Pentalpha Enterprises, Ltd., to
supply it with deep fryers meeting certain specifications.
Pentalpha is a Hong Kong maker of home appliances and
a wholly owned subsidiary of petitioner Global-Tech Ap­
pliances, Inc.1
   In order to develop a deep fryer for Sunbeam, Pentalpha
purchased an SEB fryer in Hong Kong and copied all but
its cosmetic features. Because the SEB fryer bought in
Hong Kong was made for sale in a foreign market, it bore
no U. S. patent markings. After copying SEB’s design,
Pentalpha retained an attorney to conduct a right-to-use
study, but Pentalpha refrained from telling the attorney
that its design was copied directly from SEB’s.
   The attorney failed to locate SEB’s patent, and in Au­
gust 1997 he issued an opinion letter stating that Pental­
pha’s deep fryer did not infringe any of the patents that he
had found. That same month, Pentalpha started selling
its deep fryers to Sunbeam, which resold them in the
United States under its trademarks. By obtaining its
product from a manufacturer with lower production costs,
Sunbeam was able to undercut SEB in the U. S. market.
   After SEB’s customers started defecting to Sunbeam,
SEB sued Sunbeam in March 1998, alleging that Sun­
beam’s sales infringed SEB’s patent. Sunbeam notified
Pentalpha of the lawsuit the following month. Unde­
terred, Pentalpha went on to sell deep fryers to Fingerhut
Corp. and Montgomery Ward & Co., both of which resold
them in the United States under their respective trade­
marks.
   SEB settled the lawsuit with Sunbeam, and then sued
Pentalpha, asserting two theories of recovery: First, SEB
claimed that Pentalpha had directly infringed SEB’s
patent in violation of 35 U. S. C. §271(a), by selling or
——————
    1 We   refer to both petitioners as “Pentalpha.”
                  Cite as: 563 U. S. ____ (2011)            3

                      Opinion of the Court

offering to sell its deep fryers; and second, SEB claimed
that Pentalpha had contravened §271(b) by actively induc­
ing Sunbeam, Fingerhut, and Montgomery Ward to sell or
to offer to sell Pentalpha’s deep fryers in violation of SEB’s
patent rights.
   Following a 5-day trial, the jury found for SEB on both
theories and also found that Pentalpha’s infringement had
been willful. Pentalpha filed post-trial motions seeking
a new trial or judgment as a matter of law on several
grounds. As relevant here, Pentalpha argued that there
was insufficient evidence to support the jury’s finding of
induced infringement under §271(b) because Pentalpha
did not actually know of SEB’s patent until it received the
notice of the Sunbeam lawsuit in April 1998.
   The District Court rejected Pentalpha’s argument, as
did the Court of Appeals for the Federal Circuit, which
affirmed the judgment, SEB S. A. v. Montgomery Ward &
Co., 594 F. 3d 1360 (2010). Summarizing a recent en banc
decision, the Federal Circuit stated that induced in­
fringement under §271(b) requires a “plaintiff [to] show
that the alleged infringer knew or should have known
that his actions would induce actual infringements” and
that this showing includes proof that the alleged infringer
knew of the patent. Id., at 1376. Although the record
contained no direct evidence that Pentalpha knew of
SEB’s patent before April 1998, the court found adequate
evidence to support a finding that “Pentalpha deliberately
disregarded a known risk that SEB had a protective pat­
ent.” Id., at 1377. Such disregard, the court said, “is not
different from actual knowledge, but is a form of actual
knowledge.” Ibid.
   We granted certiorari. 562 U. S. ___ (2010).
                           II
  Pentalpha argues that active inducement liability under
§271(b) requires more than deliberate indifference to a
4        GLOBAL-TECH APPLIANCES, INC. v. SEB S. A.

                     Opinion of the Court

known risk that the induced acts may violate an existing
patent. Instead, Pentalpha maintains, actual knowledge
of the patent is needed.
                                A
   In assessing Pentalpha’s argument, we begin with the
text of §271(b)—which is short, simple, and, with respect
to the question presented in this case, inconclusive. Sec­
tion 271(b) states: “Whoever actively induces infringement
of a patent shall be liable as an infringer.”
   Although the text of §271(b) makes no mention of intent,
we infer that at least some intent is required. The term
“induce” means “[t]o lead on; to influence; to prevail on; to
move by persuasion or influence.” Webster’s New Interna­
tional Dictionary 1269 (2d ed. 1945). The addition of the
adverb “actively” suggests that the inducement must
involve the taking of affirmative steps to bring about the
desired result, see id., at 27.
   When a person actively induces another to take some
action, the inducer obviously knows the action that he or
she wishes to bring about. If a used car salesman induces
a customer to buy a car, the salesman knows that the
desired result is the purchase of the car. But what if it
is said that the salesman induced the customer to buy a
damaged car? Does this mean merely that the salesman
induced the customer to purchase a car that happened to
be damaged, a fact of which the salesman may have been
unaware? Or does this mean that the salesman knew that
the car was damaged? The statement that the salesman
induced the customer to buy a damaged car is ambiguous.
   So is §271(b). In referring to a party that “induces
infringement,” this provision may require merely that the
inducer lead another to engage in conduct that happens to
amount to infringement, i.e., the making, using, offering to
sell, selling, or importing of a patented invention. See
                     Cite as: 563 U. S. ____ (2011)                   5

                         Opinion of the Court

§271(a).2 On the other hand, the reference to a party
that “induces infringement” may also be read to mean that
the inducer must persuade another to engage in conduct
that the inducer knows is infringement. Both readings are
possible.
                              B
   Finding no definitive answer in the statutory text, we
turn to the case law that predates the enactment of §271
as part the Patent Act of 1952. As we recognized in Aro
Mfg. Co. v. Convertible Top Replacement Co., 377 U. S. 476
(1964) (Aro II), “[t]he section was designed to ‘codify in
statutory form principles of contributory infringement’
which had been ‘part of our law for about 80 years.’ ” Id.,
at 485–486, n. 6 (quoting H. R. Rep. No. 1923, 82d Cong.,
2d Sess., 9 (1952)).
   Unfortunately, the relevant pre-1952 cases are less clear
than one might hope with respect to the question pre­
sented here. Before 1952, both the conduct now covered
by §271(b) (induced infringement) and the conduct now
addressed by §271(c) (sale of a component of a patented
invention) were viewed as falling within the overarching
concept of “contributory infringement.” Cases in the latter
category—i.e., cases in which a party sold an item that
was not itself covered by the claims of a patent but that
enabled another party to make or use a patented machine,
process, or combination—were more common.
   The pre-1952 case law provides conflicting signals re­
garding the intent needed in such cases. In an oft-cited
decision, then-Judge Taft suggested that it was sufficient
if the seller of the component part intended that the part
——————
  2 Direct infringement has long been understood to require no more

than the unauthorized use of a patented invention. See Aro Mfg. Co. v.
Convertible Top Replacement Co., 377 U. S. 476, 484 (1964); 3 A. Deller,
Walker on Patents §453, p. 1684 (1937) (hereinafter Deller). Thus, a
direct infringer’s knowledge or intent is irrelevant.
6          GLOBAL-TECH APPLIANCES, INC. v. SEB S. A.

                           Opinion of the Court

be used in an invention that happened to infringe a pat­
ent. He wrote that it was “well settled that where one
makes and sells one element of a combination covered by a
patent with the intention and for the purpose of bringing
about its use in such a combination he is guilty of con­
tributory infringement.” Thomson-Houston Elec. Co. v.
Ohio Brass Co., 80 F. 712, 721 (CA6 1897).3
   On the other hand, this Court, in Henry v. A. B. Dick
Co., 224 U. S. 1 (1912), overruled on other grounds, Motion
Picture Patents Co. v. Universal Film Mfg. Co., 243 U. S.
502 (1917), stated that “if the defendants [who were ac­
cused of contributory infringement] knew of the patent and
that [the direct infringer] had unlawfully made the pat­
——————
   3 For an article that is particularly clear on this point, see H. Howson,

Paper before American Association of Inventors and Manufacturers,
Washington, D. C., Contributory Infringement of Patents 9 (Jan. 1895)
(reading late 19th-century case law to require only that a party “inten­
tionally contribut[e] to the act, which the Court holds to be an in­
fringement” (emphasis in original)). Other authorities from this era
likewise suggest that it was sufficient if the seller intended a compo­
nent part to be used in a manner that happened to infringe a patent.
See, e.g., Morgan Envelope Co. v. Albany Perforated Wrapping Paper
Co., 152 U. S. 425, 433 (1894) (“There are doubtless many cases to the
effect that the manufacture and sale of a single element of a combina­
tion, with intent that it shall be united to the other elements, and so
complete the combination, is an infringement”); Individual Drinking
Cup Co. v. Errett, 297 F. 733, 739–740 (CA2 1924) (“[B]efore one may be
held for contributory infringement, it must be shown that he had
knowingly done some act without which the infringement would not
have occurred”); New York Scaffolding Co. v. Whitney, 224 F. 452, 459
(CA8 1915) (“Contributory infringement is the intentional aiding of one
person by another in the unlawful making, or selling, or using of a third
person’s patented invention”); 3 Deller §507, at 1764–1765 (“[W]here a
person furnishes one part of a patented combination, intending that it
shall be assembled with the other parts thereof, and that the complete
combination shall be used or sold; that person is liable to an action, as
infringer of the patent on the complete combination”); 3 W. Robinson,
Patents §924, p. 101 (1890) (“To make or sell a single element with the
intent that it shall be united to the other elements, and so complete
the combination, is infringement”).
                      Cite as: 563 U. S. ____ (2011)                     7

                          Opinion of the Court

ented article . . . with the intent and purpose that [the
direct infringer] should use the infringing article . . . they
would assist in her infringing use.” 224 U. S., at 33 (em­
phasis added and deleted).4 Our decision in Metro-
Goldwyn-Mayer Studios Inc. v. Grokster, Ltd., 545 U. S.
913 (2005), which looked to the law of contributory patent
infringement for guidance in determining the standard to
be applied in a case claiming contributory copyright in­
fringement, contains dicta that may be read as interpret­
ing the pre-1952 cases this way. In Grokster, we said that
“[t]he inducement rule . . . premises liability on purpose­
ful, culpable expression and conduct.” Id., at 937.
   While both the language of §271(b) and the pre-1952
case law that this provision was meant to codify are sus­
ceptible to conflicting interpretations, our decision in Aro
II resolves the question in this case. In Aro II, a majority
held that a violator of §271(c) must know “that the combi­
——————
   4 The earlier case of Cortelyou v. Charles Eneu Johnson & Co., 207

U. S. 196 (1907), contains language that may be read as adopting a
similar position. In that case, the Neostyle Company had a patent for
a “stencil duplicating machine” called the “rotary Neostyle,” and it
licensed the use of its machine pursuant to a license requiring the
licensee to use only Neostyle’s ink. Id., at 198. Another company,
Charles Eneu Johnson & Co., sold its ink to a Neostyle licensee, and
Neostyle sued the Johnson company, claiming that it was “inducing a
breach of the license contracts” and was thus indirectly infringing
Neostyle’s patent rights. Id., at 199. The Court held that the defen­
dant did not have “sufficient evidence of notice” to support liability.
The Court wrote:
“True, the defendant filled a few orders for ink to be used on a rotary
Neostyle, but it does not appear that it ever solicited an order for ink to
be so used, that it was ever notified by the plaintiffs of the rights which
they claimed, or that anything which it did was considered by them an
infringement upon those rights.” Id., at 200 (emphasis added).
   The italicized language above may suggest that it was necessary to
show that the defendants had notice of Neostyle’s patent rights. See
also Tubular Rivet & Stud Co. v. O’Brien, 93 F. 200, 203 (CC Mass.
1898) (“a necessary condition of the defendant’s guilt is his knowledge
of the complainant’s patent”).
8        GLOBAL-TECH APPLIANCES, INC. v. SEB S. A.

                     Opinion of the Court

nation for which his component was especially designed
was both patented and infringing,” 377 U. S., at 488, and
as we explain below, that conclusion compels this same
knowledge for liability under §271(b).
                             C
  As noted above, induced infringement was not consid­
ered a separate theory of indirect liability in the pre-1952
case law. Rather, it was treated as evidence of “contribu­
tory infringement,” that is, the aiding and abetting of
direct infringement by another party. See Lemley, In­
ducing Patent Infringement, 39 U. C. D. L. Rev. 225, 227
(2005). When Congress enacted §271, it separated what
had previously been regarded as contributory infringe­
ment into two categories, one covered by §271(b) and the
other covered by §271(c).
  Aro II concerned §271(c), which states in relevant part:
      “Whoever offers to sell or sells . . . a component of a
    patented [invention] . . . , constituting a material part
    of the invention, knowing the same to be especially
    made or especially adapted for use in an infringement
    of such patent, and not a staple article or commodity
    of commerce suitable for substantial noninfringing
    use, shall be liable as a contributory infringer.” (Em­
    phasis added.)
This language contains exactly the same ambiguity as
§271(b). The phrase “knowing [a component] to be espe­
cially made or especially adapted for use in an infringe­
ment” may be read to mean that a violator must know
that the component is “especially adapted for use” in a
product that happens to infringe a patent. Or the phrase
may be read to require, in addition, knowledge of the
patent’s existence.
  This question closely divided the Aro II Court. In a
badly fractured decision, a majority concluded that knowl­
                     Cite as: 563 U. S. ____ (2011)                   9

                         Opinion of the Court

edge of the patent was needed. 377 U. S., at 488, and n. 8;
id., at 514 (White, J., concurring); id., at 524–527 (Black,
J., dissenting).5 Justice Black’s opinion, which explained
the basis for the majority’s view, concluded that the lan­
guage of §271(c) supported this interpretation. See id., at
525. His opinion also relied on an amendment to this
language that was adopted when the bill was in commit­
tee. Id., at 525–527.
   Four Justices disagreed with this interpretation and
would have held that a violator of §271(c) need know only
that the component is specially adapted for use in a prod­
uct that happens to infringe a patent. See id., at 488–490,
n. 8. These Justices thought that this reading was sup­
ported by the language of §271(c) and the pre-1952 case
law, and they disagreed with the inference drawn by the
majority from the amendment of §271(c)’s language. Ibid.
   While there is much to be said in favor of both views
expressed in Aro II, the “holding in Aro II has become
a fixture in the law of contributory infringement under
[section] 271(c),” 5 R. Moy, Walker on Patents §15:20,
p. 15–131 (4th ed. 2009)—so much so that SEB has not
asked us to overrule it, see Brief for Respondent 19, n. 3.
Nor has Congress seen fit to alter §271(c)’s intent re­
quirement in the nearly half a century since Aro II was
decided. In light of the “ ‘special force’ ” of the doctrine of
stare decisis with regard to questions of statutory inter­
pretation, see John R. Sand & Gravel Co. v. United States,
552 U. S. 130, 139 (2008), we proceed on the premise that
§271(c) requires knowledge of the existence of the patent
that is infringed.
——————
  5 Although Justice Black disagreed with the judgment and was thus

in dissent, he was in the majority with respect to the interpretation of
§271(c), and his opinion sets out the reasoning of the majority on this
point. Three other Justices joined his opinion, and a fourth, Justice
White, endorsed his reasoning with respect to the interpretation of
§271(c). See 377 U. S., at 514 (White, J., concurring).
10      GLOBAL-TECH APPLIANCES, INC. v. SEB S. A.

                     Opinion of the Court

  Based on this premise, it follows that the same knowl­
edge is needed for induced infringement under §271(b). As
noted, the two provisions have a common origin in the pre­
1952 understanding of contributory infringement, and the
language of the two provisions creates the same difficult
interpretive choice. It would thus be strange to hold that
knowledge of the relevant patent is needed under §271(c)
but not under §271(b).
  Accordingly, we now hold that induced infringement
under §271(b) requires knowledge that the induced acts
constitute patent infringement.
                              III
  Returning to Pentalpha’s principal challenge, we agree
that deliberate indifference to a known risk that a patent
exists is not the appropriate standard under §271(b). We
nevertheless affirm the judgment of the Court of Appeals
because the evidence in this case was plainly sufficient to
support a finding of Pentalpha’s knowledge under the
doctrine of willful blindness.
                             A
  The doctrine of willful blindness is well established in
criminal law. Many criminal statutes require proof that a
defendant acted knowingly or willfully, and courts apply­
ing the doctrine of willful blindness hold that defendants
cannot escape the reach of these statutes by deliberately
shielding themselves from clear evidence of critical facts
that are strongly suggested by the circumstances. The
traditional rationale for this doctrine is that defendants
who behave in this manner are just as culpable as those
who have actual knowledge. Edwards, The Criminal
Degrees of Knowledge, 17 Mod. L. Rev. 294, 302 (1954)
(hereinafter Edwards) (observing on the basis of English
authorities that “up to the present day, no real doubt has
been cast on the proposition that [willful blindness] is as
                     Cite as: 563 U. S. ____ (2011)                   11

                          Opinion of the Court

culpable as actual knowledge”). It is also said that per­
sons who know enough to blind themselves to direct proof
of critical facts in effect have actual knowledge of those
facts. See United States v. Jewell, 532 F. 2d 697, 700 (CA9
1976) (en banc).
   This Court’s opinion more than a century ago in Spurr
v. United States, 174 U. S. 728 (1899),6 while not using the
term “willful blindness,” endorsed a similar concept. The
case involved a criminal statute that prohibited a bank
officer from “willfully” certifying a check drawn against
insufficient funds. We said that a willful violation would
occur “if the [bank] officer purposely keeps himself in
ignorance of whether the drawer has money in the bank.”
Id., at 735. Following our decision in Spurr, several fed­
eral prosecutions in the first half of the 20th century
invoked the doctrine of willful blindness.7 Later, a 1962
proposed draft of the Model Penal Code, which has since
become official, attempted to incorporate the doctrine by
——————
  6 The  doctrine emerged in English law almost four decades earlier
and became firmly established by the end of the 19th century. Edwards
298–301. In American law, one of the earliest references to the doctrine
appears in an 1882 jury charge in a federal prosecution. In the charge,
the trial judge rejected the “great misapprehension” that a person may
“close his eyes, when he pleases, upon all sources of information, and
then excuse his ignorance by saying that he does not see anything.”
See United States v. Houghton, 14 F. 544, 547 (DC NJ).
   7 United States v. Yasser, 114 F. 2d 558, 560 (CA3 1940) (interpreting

the crime of knowingly and fraudulently concealing property belonging
to the estate of a bankrupt debtor to include someone who “closed his
eyes to facts which made the existence of” the receiver or trustee
“obvious”); Rachmil v. United States, 43 F. 2d 878, 881 (CA9 1930) (per
curiam) (same); United States v. Erie R. Co., 222 F. 444, 448–451 (DC
NJ 1915) (approving a “willful ignorance” jury instruction to a charge
that a rail carrier knowingly granted a concession to a shipper); Grant
Bros. Constr. Co. v. United States, 13 Ariz. 388, 400, 114 P. 955, 959
(1911) (interpreting the crime of knowingly encouraging the importa­
tion of contract laborers to include those who “willfully and intention­
ally ignored facts and circumstances known to them, which would have
led to [actual] knowledge”).
12           GLOBAL-TECH APPLIANCES, INC. v. SEB S. A.

                         Opinion of the Court

defining “knowledge of the existence of a particular fact”
to include a situation in which “a person is aware of a
high probability of [the fact’s] existence, unless he actually
believes that it does not exist.” ALI, Model Penal Code
§2.02(7) (Proposed Official Draft 1962). Our Court has
used the Code’s definition as a guide in analyzing whether
certain statutory presumptions of knowledge comported
with due process. See Turner v. United States, 396 U. S.
398, 416–417 (1970); Leary v. United States, 395 U. S. 6,
46–47, and n. 93 (1969). And every Court of Appeals—
with the possible exception of the District of Columbia
Circuit, see n. 9, infra—has fully embraced willful blind­
ness, applying the doctrine to a wide range of criminal
statutes.
   Given the long history of willful blindness and its wide
acceptance in the Federal Judiciary, we can see no reason
why the doctrine should not apply in civil lawsuits for
induced patent infringement under 35 U. S. C. §271(b).8
   Pentalpha urges us not to take this step, arguing that
§271(b) demands more than willful blindness with respect
to the induced acts that constitute infringement. See
Reply Brief for Petitioners 13–14. This question, however,
is not at issue here. There is no need to invoke the doc­
trine of willful blindness to establish that Pentalpha knew
that the retailers who purchased its fryer were selling that
product in the American market; Pentalpha was indis­
putably aware that its customers were selling its product
in this country.
——————
  8 Unlike  the dissent, we do not think that utilitarian concerns de­
mand a stricter standard for knowledge under §271(b), see post, at 3
(opinion of KENNEDY, J.). The dissent does not explain—nor can we
see—why promoting “ ‘the Progress of Science and useful Arts,’ ” ibid.,
requires protecting parties who actively encourage others to violate
patent rights and who take deliberate steps to remain ignorant of those
rights despite a high probability that the rights exist and are being
infringed, see infra, at 13–14.
                      Cite as: 563 U. S. ____ (2011)                    13

                          Opinion of the Court

  Pentalpha further contends that this Court in Grokster
did not accept the Solicitor General’s suggestion that
Grokster and StreamCast could be held liable for inducing
the infringement of copyrights under a theory of willful
blindness. Reply Brief for Petitioners 14 (citing Brief for
United States, O. T. 2004, No. 04–480, pp. 29–30). But the
Court had no need to consider the doctrine of willful
blindness in that case because the Court found ample
evidence that Grokster and StreamCast were fully
aware—in the ordinary sense of the term—that their file­
sharing software was routinely used in carrying out the
acts that constituted infringement (the unauthorized
sharing of copyrighted works) and that these acts violated
the rights of copyright holders. See 545 U. S., at 922–927,
937–940.
                             B
  While the Courts of Appeals articulate the doctrine of
willful blindness in slightly different ways, all appear to
agree on two basic requirements: (1) the defendant must
subjectively believe that there is a high probability that a
fact exists and (2) the defendant must take deliberate
actions to avoid learning of that fact.9 We think these
——————
   9 United States v. Pérez-Meléndez, 599 F. 3d 31, 41 (CA1 2010);

United States v. Svoboda, 347 F. 3d 471, 477–478 (CA2 2003); United
States v. Stadtmauer, 620 F. 3d 238, 257 (CA3 2010); United States v.
Schnabel¸ 939 F. 2d 197, 203 (CA4 1991) (“The willful blindness in­
struction allows the jury to impute the element of knowledge to the
defendant if the evidence indicates that he purposely closed his eyes to
avoid knowing what was taking place around him”); United States v.
Freeman, 434 F. 3d 369, 378 (CA5 2005); United States v. Holloway,
731 F. 2d 378, 380–381 (CA6 1984) (per curiam) (upholding jury in­
struction on knowledge when “it prevent[ed] a criminal defendant from
escaping conviction merely by deliberately closing his eyes to the
obvious risk that he is engaging in unlawful conduct”); United States v.
Draves, 103 F. 3d 1328, 1333 (CA7 1997) (“knowledge may in some
circumstances be inferred from strong suspicion of wrongdoing coupled
with active indifference to the truth”); United States v. Florez, 368 F. 3d
14        GLOBAL-TECH APPLIANCES, INC. v. SEB S. A.

                          Opinion of the Court

requirements give willful blindness an appropriately
limited scope that surpasses recklessness and negligence.
Under this formulation, a willfully blind defendant is one
who takes deliberate actions to avoid confirming a high
probability of wrongdoing and who can almost be said to
have actually known the critical facts. See G. Williams,
Criminal Law §57, p. 159 (2d ed. 1961) (“A court can prop­
erly find wilful blindness only where it can almost be said
that the defendant actually knew”). By contrast, a reck­
less defendant is one who merely knows of a substantial
and unjustified risk of such wrongdoing, see ALI, Model
Penal Code §2.02(2)(c) (1985), and a negligent defendant is
one who should have known of a similar risk but, in fact,
did not, see §2.02(2)(d).
   The test applied by the Federal Circuit in this case
departs from the proper willful blindness standard in two
important respects. First, it permits a finding of knowl­
edge when there is merely a “known risk” that the induced
acts are infringing. Second, in demanding only “deliberate
indifference” to that risk, the Federal Circuit’s test does
not require active efforts by an inducer to avoid knowing
about the infringing nature of the activities.
   In spite of these flaws, we believe that the evidence
when viewed in the light most favorable to the verdict for
SEB is sufficient under the correct standard. The jury
could have easily found that before April 1998 Pentalpha
willfully blinded itself to the infringing nature of the sales
it encouraged Sunbeam to make.10
——————
1042, 1044 (CA8 2004) (“Ignorance is deliberate if the defendant was
presented with facts that put her on notice that criminal activity was
particularly likely and yet she intentionally failed to investigate those
facts”); United States v. Heredia, 483 F. 3d 913, 917, 920 (CA9 2007) (en
banc); United States v. Glick, 710 F. 2d 639, 643 (CA10 1983); United
States v. Perez-Tosta, 36 F. 3d 1552, 1564 (CA11 1994). But see United
States v. Alston-Graves, 435 F. 3d 331, 339–341 (CADC 2006).
  10 The District Court did not instruct the jury according to the stan­
                     Cite as: 563 U. S. ____ (2011)                  15

                         Opinion of the Court

  SEB’s cool-touch fryer was an innovation in the U. S.
market when Pentalpha copied it. App. to Brief for Re­
spondent 49. As one would expect with any superior
product, sales of SEB’s fryer had been growing for some
time. Ibid. Pentalpha knew all of this, for its CEO and
president, John Sham, testified that, in developing a
product for Sunbeam, Pentalpha performed “market re­
search” and “gather[ed] information as much as possible.”
App. 23a. Pentalpha’s belief that SEB’s fryer embodied
advanced technology that would be valuable in the U. S.
market is evidenced by its decision to copy all but the
cosmetic features of SEB’s fryer.
  Also revealing is Pentalpha’s decision to copy an over­
seas model of SEB’s fryer. Pentalpha knew that the prod­
uct it was designing was for the U. S. market, and Sham—
himself a named inventor on numerous U. S. patents, see
id., at 78a–86a—was well aware that products made for
overseas markets usually do not bear U. S. patent mark­
ings, App. in No. 2009–1099 etc. (CA Fed.), pp. A–1904 to
A–1906. Even more telling is Sham’s decision not to in­
form the attorney from whom Pentalpha sought a right-to­
use opinion that the product to be evaluated was simply a
knockoff of SEB’s deep fryer. On the facts of this case, we
cannot fathom what motive Sham could have had for
withholding this information other than to manufacture a
claim of plausible deniability in the event that his com­
pany was later accused of patent infringement. Nor does
Sham’s testimony on this subject provide any reason to
——————
dard we set out today, see App. to Brief for Respondent 26–27, and
Pentalpha asks us to remand the case so it can move for a new trial.
We reject that request. Pentalpha did not challenge the jury instruc­
tions in the Court of Appeals, see Brief for Appellants in No. 2009–1099
etc. (CA Fed.), pp. 21–22, and that court did not pass upon the issue.
Finding no “exceptional” circumstances in this case, we follow our usual
course and refuse to consider the issue. See Youakim v. Miller, 425
U. S. 231, 234 (1976) (per curiam).
16       GLOBAL-TECH APPLIANCES, INC. v. SEB S. A.

                     Opinion of the Court

doubt that inference. Asked whether the attorney would
have fared better had he known of SEB’s design, Sham
was nonresponsive. All he could say was that a patent
search is not an “easy job” and that is why he hired attor­
neys to perform them. App. 112a.
  Taken together, this evidence was more than sufficient
for a jury to find that Pentalpha subjectively believed
there was a high probability that SEB’s fryer was pat­
ented, that Pentalpha took deliberate steps to avoid know­
ing that fact, and that it therefore willfully blinded itself
to the infringing nature of Sunbeam’s sales.
                       *   *    *
  The judgment of the United States Court of Appeals for
the Federal Circuit is
                                              Affirmed.
                 Cite as: 563 U. S. ____ (2011)           1

                   KENNEDY, J., dissenting

SUPREME COURT OF THE UNITED STATES
                         _________________

                           No. 10–6
                         _________________


      GLOBAL-TECH APPLIANCES, INC., ET AL.,

           PETITIONERS v. SEB S. A. 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

           APPEALS FOR THE FEDERAL CIRCUIT

                        [May 31, 2011] 


  JUSTICE KENNEDY, dissenting. 

  The Court is correct, in my view, to conclude that 35 

U. S. C. §271(b) must be read in tandem with §271(c), and
therefore that to induce infringement a defendant must
know “the induced acts constitute patent infringement.”
Ante, at 10.
  Yet the Court does more. Having interpreted the stat
ute to require a showing of knowledge, the Court holds
that willful blindness will suffice. This is a mistaken step.
Willful blindness is not knowledge; and judges should not
broaden a legislative proscription by analogy. See United
States v. Jewell, 532 F. 2d 697, 706 (CA9 1976) (en banc)
(Kennedy, J., dissenting) (“When a statute specifically
requires knowledge as an element of a crime, however, the
substitution of some other state of mind cannot be justified
even if the court deems that both are equally blamewor
thy”) In my respectful submission, the Court is incorrect
in the definition it now adopts; but even on its own terms
the Court should remand to the Court of Appeals to con
sider in the first instance whether there is sufficient evi
dence of knowledge to support the jury’s finding of
inducement.
  The Court invokes willful blindness to bring those who
lack knowledge within §271(b)’s prohibition. Husak &
Callender, Wilful Ignorance, Knowledge, and the “Equal
2        GLOBAL-TECH APPLIANCES, INC. v. SEB S. A.

                    KENNEDY, J., dissenting

Culpability” Thesis: A Study of the Deeper Significance of
the Principle of Legality, 1994 Wis. L. Rev. 29, 35; see also
L. Alexander & K. Ferzan, Crime and Culpability: A The
ory of Criminal Law 34–35 (2009) (cautioning against
the temptation to “distort” cases of willful blindness “into
cases of knowledge”); G. Williams, Criminal Law: The
General Part §57, p. 157 (2d ed. 1961). The Court’s defini
tion of willful blindness reveals this basic purpose. One
can believe that there is a “high probability” that acts
might infringe a patent but nonetheless conclude they do
not infringe. Ante, at 14; see also ibid. (describing a will
fully blind defendant as one “who can almost be said
to have actually known the critical facts”). The alleged
inducer who believes a device is noninfringing cannot be
said to know otherwise.
   The Court justifies its substitution of willful blindness
for the statutory knowledge requirement in two ways,
neither of which is convincing.
   First, the Court appeals to moral theory by citing the
“traditional rationale” that willfully blind defendants “are
just as culpable as those who have actual knowledge.”
Ante, at 10. But the moral question is a difficult one. Is it
true that the lawyer who knowingly suborns perjury is no
more culpable than the lawyer who avoids learning that
his client, a criminal defendant, lies when he testifies that
he was not the shooter? See Hellman, Willfully Blind
for Good Reason, 3 Crim. L. & Philosophy 301, 305–308
(2009); Luban, Contrived Ignorance, 87 Geo. L. J. 957
(1999). The answer is not obvious. Perhaps the culpabil
ity of willful blindness depends on a person’s reasons for
remaining blind. E.g., ibid. Or perhaps only the person’s
justification for his conduct is relevant. E.g., Alexander &
Ferzan, supra, at 23–68. This is a question of morality
and of policy best left to the political branches. Even if
one were to accept the substitution of equally blamewor
thy mental states in criminal cases in light of the retribu
                 Cite as: 563 U. S. ____ (2011)            3

                    KENNEDY, J., dissenting

tive purposes of the criminal law, those purposes have no
force in the domain of patent law that controls in this case.
The Constitution confirms that the purpose of the patent
law is a utilitarian one, to “promote the Progress of Sci
ence and useful Arts,” Art. I, §8, cl. 8.
   Second, the Court appeals to precedent, noting that
a “similar concept” to willful blindness appears in this
Court’s cases as early as 1899. Ante, at 11. But this Court
has never before held that willful blindness can substitute
for a statutory requirement of knowledge. Spurr v. United
States, 174 U. S. 728, 735 (1899), explained that “evil
design may be presumed if the [bank] officer purposefully
keeps himself in ignorance of whether the drawer has
money in the bank or not, or is grossly indifferent to his
duty in respect to the ascertainment of that fact.” The
question in Spurr was whether the defendant’s admitted
violation was willful, and with this sentence the Court
simply explained that wrongful intent may be inferred
from the circumstances. It did not suggest that blindness
can substitute for knowledge. Neither did Turner v.
United States, 396 U. S. 398 (1970), or Leary v. United
States, 395 U. S. 6 (1969). As the Court here explains,
both cases held only that certain statutory presumptions
of knowledge were consistent with due process. Ante, at
12. And although most Courts of Appeals have embraced
willful blindness, counting courts in a circuit split is not
this Court’s usual method for deciding important ques
tions of law.
   The Court appears to endorse the willful blindness
doctrine here for all federal criminal cases involving
knowledge. It does so in a civil case where it has received
no briefing or argument from the criminal defense bar,
which might have provided important counsel on this
difficult issue.
   There is no need to invoke willful blindness for the first
time in this case. Facts that support willful blindness are
4        GLOBAL-TECH APPLIANCES, INC. v. SEB S. A.

                    KENNEDY, J., dissenting

often probative of actual knowledge. Circumstantial facts
like these tend to be the only available evidence in any
event, for the jury lacks direct access to the defendant’s
mind. The jury must often infer knowledge from conduct,
and attempts to eliminate evidence of knowledge may
justify such inference, as where an accused inducer avoids
further confirming what he already believes with good
reason to be true. The majority’s decision to expand the
statute’s scope appears to depend on the unstated premise
that knowledge requires certainty, but the law often per
mits probabilistic judgments to count as knowledge. Cf.
Connecticut Mut. Life Ins. Co. v. Lathrop, 111 U. S. 612,
620 (1884) (Harlan, J.) (“[B]eing founded on actual obser
vation, and being consistent with common experience and
the ordinary manifestations of the condition of the mind, it
is knowledge, so far as the human intellect can acquire
knowledge, upon such subjects”).
   The instant dispute provides a case in point. Pentalpha
copied an innovative fryer. The model it copied bore no
U. S. patent markings, but that could not have been a
surprise, for Pentalpha knew that a fryer purchased in
Hong Kong was unlikely to bear such markings. And
Pentalpha failed to tell the lawyer who ran a patent
search that it copied the SEB fryer. These facts may
suggest knowledge that Pentalpha’s fryers were infring
ing, and perhaps a jury could so find.
   But examining the sufficiency of the evidence presented
in the 5-day trial requires careful review of an extensive
record. The trial transcript alone spans over 1,000 pages.
If willful blindness is as close to knowledge and as far
from the “knew or should have known” jury instruction
provided in this case as the Court suggests, then review
ing the record becomes all the more difficult. I would
leave that task to the Court of Appeals in the first in
stance on remand.
   For these reasons, and with respect, I dissent.